Citation Nr: 0513579	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation higher than 30 percent for 
post traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

3.  Entitlement to an effective date earlier than 
November 7, 2000, for the grant of service connection for 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  Notices of disagreement were received 
in May 2002 and August 2002.  A statement of the case (SOC) 
was issued in June 2003.  A substantive appeal (VA Form 9) 
was received the same month.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran's PTSD is productive of occupational and 
social impairment characterized by no more than a decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms such as depressed 
mood, anxiety, panic attacks, chronic sleep impairment, and 
mild memory loss.  

3.  The veteran completed two years of college.  

4.  The veteran's service-connected disabilities are PTSD, 
evaluated as 30 percent disabling; and appendicitis, 
fecalith, evaluated as noncompensable.  He has a combined 
schedular evaluation of 30 percent.  

5.  The veteran's service-connected disabilities alone are 
not of such severity as to preclude substantially gainful 
employment.  

6.  The veteran filed a claim for service connection for PTSD 
received by VA on November 7, 2000.  

7.  By rating action of May 2002, the veteran was granted 
service connection for PTSD, effective November 7, 2000, the 
date of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 
30 percent for PTSD, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(a)(b) 
(2004).  

3.  An effective date earlier than November 7, 2000 for the 
grant of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  Furthermore, the RO sent letters to the veteran in 
January 2001, May 2002, May 2003, June 2003, and 
January 2004, which asked him to submit certain information, 
and informed him of the elements needed to substantiate his 
claims.  In accordance with the requirements of the VCAA, the 
letters informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show for service connection for 
PTSD, and the criteria for an increased rating.  He was also 
informed of the schedular criteria necessary for a TDIU and 
that he must show that he is unable to secure and follow 
substantially gainful employment as a result of his service-
connected disabilities.  Further, he was informed of the 
evidence needed to determine an earlier effective date.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That may not have been accomplished here, 
since notice was satisfied by means of a series of letters 
and correspondence.  Nevertheless, as indicated above, there 
has been content complying notice and proper subsequent VA 
process.  In addition, the veteran was provided an 
opportunity to testify at a hearing, which he declined.  
Therefore, any error as to timing of the notice was harmless.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran, and examination reports are in the file.  He has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.  The veteran contacted VA in January 2004 and 
March 2004, and indicated that he had no other medical 
evidence to submit.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Increased Evaluation for PTSD

Service connection was established for PTSD by rating 
decision of May 2002.  A 30 percent evaluation was assigned, 
effective from November 2000.  This evaluation has been in 
effect to this date.  This is an initial rating from the 
grant of service connection.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After scrutinizing the evidence which consists of VA 
treatment records dated from November 2000 to January 2004, 
private medical statements, and VA psychiatric reports, it is 
the Board's conclusion that the veteran's symptoms remain 
most consistent with the schedular criteria for a 30 percent 
rating throughout the appeal period.  

In this regard, the evidence shows the presence of sleep 
disturbance, anxiety spells, and anger episodes.  The veteran 
is shown to suffer from depressed moods, and anxiety.  He has 
no problems with alcohol abuse and does not suffer from 
suicidal ideation.  He does exhibit some marital stress.  He 
attends group therapy at VA on a regular basis and indicates 
that he likes coming to group as this was the only place he 
could talk about Vietnam.  An explosion on his job where he 
sustained injury was said to have exacerbated memories of 
Vietnam, but he was relating to this in his group sessions.  

On this record, the Board considers the evidence to 
satisfactorily show symptoms of occupational and social 
impairment with decreased work efficiency due to PTSD 
symptoms, as to establish no more than a 30 percent schedular 
evaluation, for the entire appeal period.  The evidence does 
not show deficiencies in most areas due to symptoms such as, 
impairment of long and short term memory, impaired abstract 
thinking, panic attacks, flattened affect, or suicidal 
ideation.  As such, the Board does not consider the 
disability picture presented to warrant a rating higher than 
30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate symptoms, e.g., 
flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or 
school functioning; e.g., having few friends or having 
conflicts with peers or co-workers.  A GAF score of 41 to 50 
reflects a serious level of impairment, e.g., suicidal 
ideation, severe obsessive rituals, frequent shoplifting or 
serious impairment in social, occupational or school 
functioning, e.g., no friends, unable to keep a job.  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication, e.g., speech is illogical at times, obscure 
or irrelevant, or major impairment in several areas such as 
work, school, family relations, judgment, thinking or mood, 
e.g., depressed man avoids friends, neglects family, and is 
unable to work.  See 38 C.F.R. § 4.130.  

In this case, the veteran's private physician indicated a 
fluctuation in mood symptoms from a low of 35 to a high of 
not more than 40.  However, she also indicated that VA 
clinicians, who see the veteran on a more regular basis would 
be better able to gage his GAF, than she, from a single visit 
since December 2000.  In June 2003, the VA examiner indicated 
that the veteran's irritability, anxiety, and impaired 
concentration all were connected to the veteran's PTSD.  That 
examiner provided a GAF of 55.  This GAF score is reflected 
of moderate symptomatology, in line with a 30 percent rating.  
The percentage evaluation is to be based on all the evidence 
that bears on occupational and social impairment.  38 C.F.R. 
§ 4.126; VAOPGCPREC 10-95.  

In sum, the Board finds that an increased initial rating for 
PTSD in excess of 30 percent is not in order.


III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran's service connected disabilities include PTSD, 
evaluated as 30 percent disabling; and appendicitis, 
fecalith, evaluated as noncompensable.  He has a combined 
schedular evaluation of 30 percent.  He does not meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 1999.  He indicates on the application for 
compensation for unemployability that he completed two years 
of college.  He does not indicate any additional training.  

Given the foregoing, together with the medical evidence 
described in the prior portion of this decision, and the 
absence of medical records reflecting meaningful complaints 
related to the veteran's status post appendicitis, the Board 
finds the veteran is not unemployable due to his service-
connected disabilities alone.  The veteran stated he last 
worked in 1999, as a result of injury he sustained in an 
explosion at work.  Although some of his physicians indicate 
that his PTSD was exacerbated by the explosion, it is clear 
the burns sustained as a result of the explosion were the 
primary reason for the veteran stopping work.  (The Social 
Security Administration dated the onset of the veteran's 
disability for their purposes from the date of the burn 
injury.)  Regardless, the medical evidence does not support 
the conclusion the veteran is unable to work due to his 
service connected disabilities alone.  Under these 
circumstances, the Board concludes that the preponderance of 
the evidence is against the claim of entitlement to a TDIU.  
38 C.F.R. § 4.16 (2004).


IV.  Effective date

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2004).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2004).

In this case, the veteran filed a claim for entitlement to 
service connection for PTSD on November 7, 2000.  At that 
time, the veteran submitted medical evidence of a diagnosis 
of PTSD going back to 1997.  The evidence also reflects the 
veteran was communicating with his service organization about 
VA benefits due to PTSD prior to 2000, but the record does 
not show any of this information was forwarded to VA prior to 
November 2000.  

Furthermore, the record shows the veteran made an inquiry to 
VA regarding a claim for service connection for PTSD, but he 
was advised in November 1998 there was no record of a claim 
concerning PTSD disability.  He was also instructed that if 
he had a diagnosis of PTSD and was receiving treatment for 
the disability, he should file his claim for service 
connection with VA.  An application was included with the 
letter for his convenience.  The veteran did not file an 
application for service connection or provide medical 
evidence after that notification until November 2000, nearly 
two years later.  Since November 2000 is the date of the 
claim herein, an effective date earlier than 
November 7, 2000, is not warranted.  


ORDER

Entitlement to an increased initial rating for PTSD is 
denied.  

A total disability rating based upon individual 
unemployability is denied.  

An effective date prior to November 7, 2000 for the award of 
service connection for PTSD is denied.    





	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


